An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MA’FPER 0F rl‘HE PARENTAL No. 68410
RIGHTS AS TO  AND J .W.W.,
III, MINOR CHILDREN,

 

SPRING W., I
Appellant, A
vs. 
 AND J.W.W., HI; AND
WASHOE COUNTY DEPARTMENT OF
SOCIAL SERVICES,

Respondents. __
ORDER DISMISSING APPW
Cause appearing, appellant’s. motion for a voluntary dismissal
of this appeal is granted. This appeal is dismissed. NRAP 4203).
It is so ORDERED.

 

CLERK OF THE SUPREME COURT
TRACIE K. Limit:th

BY:  i

cc: Chief Judge, The Second Judicial District Court
Hon. Steven R Kosach, Senior Judge
Washne County Alternate Public Defender
Washoe County District Attorney
Washoe Legal Services
Washers: District Court Clerk

SUPHEME coum
w
NEVADA

CLERK’S ORDER